1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                          )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER REGARDING PRODUCTION OF
13          v.                                          DOCUMENT SUBMITTED FOR IN CAMERA
                                                    )   REVIEW AND ISSUANCE OF PROTECTIVE
14                                                  )   ORDER
     C. BELL, et al.,
                                                    )
15                    Defendants.                   )   [ECF No. 72]
                                                    )
16                                                  )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19                                                      I.

20                                            INTRODUCTION

21          This action is proceeding against Defendants C. Bell, S. Harris, R. Fischer, and Douglas for

22   deliberate indifference to a serious medical need in violation of the Eighth Amendment.

23          On March 28, 2018, Defendants filed an answer to the complaint. (ECF No. 35.)

24          On March 29, 2018, the Court issued the discovery and scheduling order. (ECF No. 36.) The

25   deadline for completion of all discovery is December 28, 2018. (ECF No. 51.)

26          As previously stated, on November 7, 2018, Plaintiff filed a motion to compel. (ECF No. 59.)
27   On November 28, 2018, Defendants filed an opposition, and Plaintiff did not file a reply. (ECF No.

28   66.)

                                                        1
1
2            On December 27, 2018, Plaintiff’s motion to compel was and granted in part and denied in

3    part. (ECF No. 70.)

4                                                               II.

5                                              DOCUMENT PRODUCTION

6            On September 14, 2016, Plaintiff filed an inmate health care appeal (log number COR HC

7    16061128), in which he complained about the level of mental health care treatment. The appeal was

8    bifurcated into staff complaint log number COR SC 16002225. Plaintiff propounded a request for

9    production of documents seeking “[a]ll documents which would show staff complaint appeal inquiry

10   in 602-HC COR-SC 16002225.” (ECF No. 70, at 12.) Defendants withheld the appeal inquiry

11   asserting the official information privilege. On December 27, 2018, the Court overruled Defendants’

12   objection and directed the document be produced for in camera review. Defendants submitted the

13   documents identified as “C DEF 1-17” for review on January 28, 2019. This document addresses

14   Plaintiff’s complaint that Defendant Dr. Douglas attempted to deprive him of receiving necessary

15   mental health treatment, which is relevant to his instant claim against Dr. Douglas. The Court has

16   reviewed the documentation and finds that it should be disclosed to Plaintiff, without redaction.1 The

17   document does not reveal any institutional secrets. In addition, to the extent it may reveal a procedure

18   for investigation, it does not reveal anything other than the fact that an investigation was conducted in

19   which evidence was gathered, analyzed and a decision was rendered. Accordingly, Defendants will be

20   directed to disclose this document to Plaintiff, subject to a protective order as set forth below.2

21                                                              III.

22                                                PROTECTIVE ORDER

23           Federal Rule of Civil Procedure 26 provides that a court may issue a protective order, “which

24   justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue

25
26   1
      Although Defendants contend that redaction may be necessary, Defendants do not specifically identify, and the Court
     does not find any confidential information subject to redaction.
27
     2
      This ruling applies only to the production of discoverable information under Rule 26 of the Federal Rules of Civil
28   Procedure and does not render the documentation admissible evidence.

                                                                 2
1    burden or expense.” Fed. R. Civ. P. 26(c). Under the Federal Rule of Civil Procedure 26(c)(1), the

2    Court may, for good cause, issue a protective order forbidding or limiting discovery. Fed. R. Civ. P.

3    26(c)(1). The Supreme Court has interpreted this language as conferring broad discretion on the

4    courts to determine when a protective order is appropriate and what degree of protection is necessary.

5    Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

6             On the basis of good cause, Defendants’ request for a protective order is GRANTED, and

7    Plaintiff is prohibited from sharing the documents related to appeal inquiry log number 602 HC COR-

8    SC-16002225, as set forth below.

9                                                        IV.

10                                        CONCLUSION AND ORDER

11            Based on the foregoing, it is HEREBY ORDERED that:

12            1.      Within fourteen days from the date of service of this order, Defendants shall provide

13                    Plaintiff with the documentation related to appeal inquiry log number 602 HC COR-

14                    SC-16002225, submitted for in camera review and identified as “C DEF 1-17”; and

15            2.      Plaintiff is prohibited from sharing the documentation related to appeal inquiry in

16                    appeal log number 602 HC COR-SC-16002225, which Defendants produced marked as

17                    “C DEF 1017,” with any individual for any purpose unrelated to this lawsuit. Plaintiff

18                    is further ordered to return the documents marked as “C DEF 1-17” and any copies to

19                    Defendants’ counsel at the conclusion of this case.

20
21
22   IT IS SO ORDERED.

23   Dated:        March 5, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          3
